[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action for sums due under the provisions of a lease which the plaintiff, Artie Hamzagil, claimed damages as successor in possession to the original lessors. The plaintiff alleged that he operated a retail gasoline and petroleum sales outlet at 990 Huntingdon Avenue, Waterbury, Connecticut.
The plaintiff claimed damages for product sold to the defendant, John Hychko, and damages for the failure of the defendant to return a security deposit allegedly paid by the plaintiff to the defendant.
The defendant counterclaimed against the plaintiff claiming unpaid rent, taxes paid by defendant on behalf of the plaintiff, CT Page 10205 unpaid water, insurance paid by defendant on behalf of plaintiff, fire damage repair made or paid for the plaintiff by defendant, and damage for extra rent unpaid by plaintiff.
Plaintiff failed of appearance for trial, and the plaintiff was nonsuited. Judgment was entered for the defendant on the nonsuit of plaintiff. The court proceeded with hearing on the merits of the defendant's counterclaim.
After hearing, the court finds for the defendant on his counterclaim against the plaintiff. The court finds that the plaintiff, Artie Hamzagil, is indebted to the defendant, John Hychko, in the following amounts:
    Rent due for the month of July and part of June $8,700.00. Taxes due for amounts paid on behalf of Hamzagil $2,800.00. Water paid on behalf of Hamzagil $122.00. Insurance paid on behalf of Hamzagil $2,072.00. Gallonage fee due as extra rent $1,123.10.
Rent due for April (check returned insufficient funds) $5,000.00.
Repair for fire damage to premises $3,937.00.
The court finds the total amount due the defendant on the counterclaim is the sum of $23,754.10 by the said Artie Hamzagil, and judgment may enter in accordance therewith in favor of the said John Hychko against the said Artie Hamzagil for $23,754.10 plus costs.
KOCAY, J.